       Case 19-10214 Doc           1-3 Filed 05/22/19 Entered          05/22/19 13:38:16
Desc   Exhibit Petitioner Lakeland Bank Docs Involuntary Petition Exhibit C          Page   1 of 36
       Case 19-10214 Doc           1-3 Filed 05/22/19 Entered          05/22/19 13:38:16
Desc   Exhibit Petitioner Lakeland Bank Docs Involuntary Petition Exhibit C          Page   2 of 36
       Case 19-10214 Doc           1-3 Filed 05/22/19 Entered          05/22/19 13:38:16
Desc   Exhibit Petitioner Lakeland Bank Docs Involuntary Petition Exhibit C          Page   3 of 36
       Case 19-10214 Doc           1-3 Filed 05/22/19 Entered          05/22/19 13:38:16
Desc   Exhibit Petitioner Lakeland Bank Docs Involuntary Petition Exhibit C          Page   4 of 36
       Case 19-10214 Doc           1-3 Filed 05/22/19 Entered          05/22/19 13:38:16
Desc   Exhibit Petitioner Lakeland Bank Docs Involuntary Petition Exhibit C          Page   5 of 36
       Case 19-10214 Doc           1-3 Filed 05/22/19 Entered          05/22/19 13:38:16
Desc   Exhibit Petitioner Lakeland Bank Docs Involuntary Petition Exhibit C          Page   6 of 36
       Case 19-10214 Doc           1-3 Filed 05/22/19 Entered          05/22/19 13:38:16
Desc   Exhibit Petitioner Lakeland Bank Docs Involuntary Petition Exhibit C          Page   7 of 36
       Case 19-10214 Doc           1-3 Filed 05/22/19 Entered          05/22/19 13:38:16
Desc   Exhibit Petitioner Lakeland Bank Docs Involuntary Petition Exhibit C          Page   8 of 36
       Case 19-10214 Doc           1-3 Filed 05/22/19 Entered          05/22/19 13:38:16
Desc   Exhibit Petitioner Lakeland Bank Docs Involuntary Petition Exhibit C          Page   9 of 36
        Case 19-10214 Doc          1-3 Filed 05/22/19 Entered           05/22/19 13:38:16
Desc   Exhibit Petitioner Lakeland Bank Docs Involuntary Petition Exhibit C          Page   10 of 36
        Case 19-10214 Doc          1-3 Filed 05/22/19 Entered           05/22/19 13:38:16
Desc   Exhibit Petitioner Lakeland Bank Docs Involuntary Petition Exhibit C          Page   11 of 36
        Case 19-10214 Doc          1-3 Filed 05/22/19 Entered           05/22/19 13:38:16
Desc   Exhibit Petitioner Lakeland Bank Docs Involuntary Petition Exhibit C          Page   12 of 36
        Case 19-10214 Doc          1-3 Filed 05/22/19 Entered           05/22/19 13:38:16
Desc   Exhibit Petitioner Lakeland Bank Docs Involuntary Petition Exhibit C          Page   13 of 36
        Case 19-10214 Doc          1-3 Filed 05/22/19 Entered           05/22/19 13:38:16
Desc   Exhibit Petitioner Lakeland Bank Docs Involuntary Petition Exhibit C          Page   14 of 36
        Case 19-10214 Doc          1-3 Filed 05/22/19 Entered           05/22/19 13:38:16
Desc   Exhibit Petitioner Lakeland Bank Docs Involuntary Petition Exhibit C          Page   15 of 36
        Case 19-10214 Doc          1-3 Filed 05/22/19 Entered           05/22/19 13:38:16
Desc   Exhibit Petitioner Lakeland Bank Docs Involuntary Petition Exhibit C          Page   16 of 36
        Case 19-10214 Doc          1-3 Filed 05/22/19 Entered           05/22/19 13:38:16
Desc   Exhibit Petitioner Lakeland Bank Docs Involuntary Petition Exhibit C          Page   17 of 36
        Case 19-10214 Doc          1-3 Filed 05/22/19 Entered           05/22/19 13:38:16
Desc   Exhibit Petitioner Lakeland Bank Docs Involuntary Petition Exhibit C          Page   18 of 36
        Case 19-10214 Doc          1-3 Filed 05/22/19 Entered           05/22/19 13:38:16
Desc   Exhibit Petitioner Lakeland Bank Docs Involuntary Petition Exhibit C          Page   19 of 36
        Case 19-10214 Doc          1-3 Filed 05/22/19 Entered           05/22/19 13:38:16
Desc   Exhibit Petitioner Lakeland Bank Docs Involuntary Petition Exhibit C          Page   20 of 36
        Case 19-10214 Doc          1-3 Filed 05/22/19 Entered           05/22/19 13:38:16
Desc   Exhibit Petitioner Lakeland Bank Docs Involuntary Petition Exhibit C          Page   21 of 36
        Case 19-10214 Doc          1-3 Filed 05/22/19 Entered           05/22/19 13:38:16
Desc   Exhibit Petitioner Lakeland Bank Docs Involuntary Petition Exhibit C          Page   22 of 36
        Case 19-10214 Doc          1-3 Filed 05/22/19 Entered           05/22/19 13:38:16
Desc   Exhibit Petitioner Lakeland Bank Docs Involuntary Petition Exhibit C          Page   23 of 36
        Case 19-10214 Doc          1-3 Filed 05/22/19 Entered           05/22/19 13:38:16
Desc   Exhibit Petitioner Lakeland Bank Docs Involuntary Petition Exhibit C          Page   24 of 36
        Case 19-10214 Doc          1-3 Filed 05/22/19 Entered           05/22/19 13:38:16
Desc   Exhibit Petitioner Lakeland Bank Docs Involuntary Petition Exhibit C          Page   25 of 36
        Case 19-10214 Doc          1-3 Filed 05/22/19 Entered           05/22/19 13:38:16
Desc   Exhibit Petitioner Lakeland Bank Docs Involuntary Petition Exhibit C          Page   26 of 36
        Case 19-10214 Doc          1-3 Filed 05/22/19 Entered           05/22/19 13:38:16
Desc   Exhibit Petitioner Lakeland Bank Docs Involuntary Petition Exhibit C          Page   27 of 36
        Case 19-10214 Doc          1-3 Filed 05/22/19 Entered           05/22/19 13:38:16
Desc   Exhibit Petitioner Lakeland Bank Docs Involuntary Petition Exhibit C          Page   28 of 36
        Case 19-10214 Doc          1-3 Filed 05/22/19 Entered           05/22/19 13:38:16
Desc   Exhibit Petitioner Lakeland Bank Docs Involuntary Petition Exhibit C          Page   29 of 36
        Case 19-10214 Doc          1-3 Filed 05/22/19 Entered           05/22/19 13:38:16
Desc   Exhibit Petitioner Lakeland Bank Docs Involuntary Petition Exhibit C          Page   30 of 36
        Case 19-10214 Doc          1-3 Filed 05/22/19 Entered           05/22/19 13:38:16
Desc   Exhibit Petitioner Lakeland Bank Docs Involuntary Petition Exhibit C          Page   31 of 36
        Case 19-10214 Doc          1-3 Filed 05/22/19 Entered           05/22/19 13:38:16
Desc   Exhibit Petitioner Lakeland Bank Docs Involuntary Petition Exhibit C          Page   32 of 36
        Case 19-10214 Doc          1-3 Filed 05/22/19 Entered           05/22/19 13:38:16
Desc   Exhibit Petitioner Lakeland Bank Docs Involuntary Petition Exhibit C          Page   33 of 36
        Case 19-10214 Doc          1-3 Filed 05/22/19 Entered           05/22/19 13:38:16
Desc   Exhibit Petitioner Lakeland Bank Docs Involuntary Petition Exhibit C          Page   34 of 36
        Case 19-10214 Doc          1-3 Filed 05/22/19 Entered           05/22/19 13:38:16
Desc   Exhibit Petitioner Lakeland Bank Docs Involuntary Petition Exhibit C          Page   35 of 36
        Case 19-10214 Doc          1-3 Filed 05/22/19 Entered           05/22/19 13:38:16
Desc   Exhibit Petitioner Lakeland Bank Docs Involuntary Petition Exhibit C          Page   36 of 36
